      Case 2:20-cv-00406-MHT-SMD Document 18 Filed 06/14/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


PETER JAMES SMITH,                      )
                                        )
       Plaintiff,                       )
                                        )           CIVIL ACTION NO.
       v.                               )             2:20cv406-MHT
                                        )                  (WO)
WALMART INC. and WALMART                )
STORE # 00938,                          )
                                        )
       Defendants.                      )

                                   OPINION

      Plaintiff        filed     this       lawsuit     asserting      gender

discrimination,          race      discrimination,         and       unlawful

retaliation under the Civil Rights Act of 1964 after he

was denied entry to a Walmart store.                     This lawsuit is

now    before     the    court     on    the     recommendation       of     the

United States Magistrate Judge that plaintiff’s case be

dismissed.              There     are       no      objections       to      the

recommendation.            After    an      independent        and   de     novo

review      of   the    record,    the      court     concludes      that    the

magistrate       judge’s    recommendation            should    be   adopted,

with one minor caveat.
   Case 2:20-cv-00406-MHT-SMD Document 18 Filed 06/14/21 Page 2 of 2




    Reading the pro se complaint liberally, the court

might   have     construed      plaintiff’s       claim     for      race

discrimination in public accommodations as having been

brought under 42 U.S.C. § 1981 rather than under Title

II of the Civil Rights Act of 1964, although plaintiff

admittedly     mentions    only    the   latter     statute     in     his

complaint.       Plaintiff     seeks     damages,     which     may     be

available    for    a     public-accommodations         claim      under

§ 1981 but are not available under Title II.                      In any

case, plaintiff has not stated a claim under § 1981 due

to his failure to follow the guidance of the magistrate

judge to plead facts showing that he was a member of a

protected class, i.e., to plead his race.                   See Order

(Doc. 15) at 15.

    An appropriate judgment will be entered.

    DONE, this the 14th day of June, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
